           Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 1 of 7




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 16-1509V
                                          (UNPUBLISHED)

    ************************* *
    MARTHA SHACKELFORD,         *
                                *
                                *                               Special Master Katherine E. Oler
                    Petitioner, *
                                *                               Filed: June 26, 2019
    v.                          *
                                *
    SECRETARY OF HEALTH AND     *                               Decision by Stipulation; Damages;
    HUMAN SERVICES,             *                               Influenza; SIRVA
                                *
                                *
                    Respondent. *
    ************************* *

Bruce Slane, The Law Office of Bruce W. Slane, P.C., White Plains, NY, for Petitioner.
Colleen Hartley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On November 14, 2016, Martha Shackelford (“Petitioner”) filed2 a petition seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”).3 Pet., ECF No. 1. Petitioner alleges that she suffered a shoulder injury related to
vaccine administration as a result of receiving an influenza vaccination on August 26, 2015. Id.

        Respondent denies “that the flu vaccine caused [P]etitioner’s alleged SIRVA or any other
injury.” See Stip. ¶ 6, dated June 26, 2019, ECF No. 78. Nonetheless both parties, while

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). This means
the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available.
Id.
2
 This matter was initially assigned to Chief Special Master Dorsey in the Special Processing Unit (SPU) and then to
Special Master Roth before being re-assigned to my docket on January 11, 2018.
3
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991
& Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
              Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 2 of 7



maintaining their above-stated positions, agreed in a joint stipulation filed June 26, 2019 that the
issues before them can be settled and that a decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

         1.    A lump sum of $32,500 in the form of a check payable to Petitioner.

Stip. ¶ 8. This award represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above. In the absence
of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the Court is directed to
enter judgment herewith.4

         IT IS SO ORDERED.

                                                                         s/ Katherine E. Oler
                                                                         Katherine E. Oler
                                                                         Special Master




4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice of decision not to
seek review.
Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 3 of 7
Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 4 of 7
Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 5 of 7
Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 6 of 7
Case 1:16-vv-01509-UNJ Document 85 Filed 10/22/19 Page 7 of 7
